DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes double recitations of many of the limitations of claim 1 such as “a guide vane cascade” or “a support rib” making it unclear if these are the same structures that were previously cited in claim 1 or if these are new structures for only claim 7. Because of this, the claim is indefinite. 
Claim 7 includes the operator “and/or” 7 different times and claim 5 includes the same operator 5 different times, which makes the limitations of the claims almost impossible to understand. To clarify, when this operator is used once or twice with clear grammar and in ways that make it clear what the decision is between or including, the examiner is simply treating it with the or operator, as it could simply be interpreted broadly. However, in claims 5 and 7 the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolgos (US 5984631).
Regarding claim 1, Tolgos discloses A method for designing a flow channel for a turbomachine (Figure 2 and the abstract) that includes a guide vane cascade having a plurality of guide vanes (Figure 2, item 2. The abstract and claim 1 describes that the blade rows can either both be rotor blades or both be stator blades), which are distributed in the peripheral direction (Figure 2, item 2), and flow passages (passages are shown between each of the vanes 21-24), each of which is bounded by two successive guide vanes, and a support rib arrangement having at least one support rib (Figure 2, items 1, 11, and 12. As these can be stators, they extend between the inner and outer walls of the turbine, making them ribs which provide support), wherein a layout of one of the flow passages, which is situated downstream of this support rib, is adapted to reduce a pressure loss and/or a vibrational stimulation (As this is a result of a design of the engine, the design must simply be capable of providing the result. As there is no baseline set for what the reduction is relative to, the structure would provide a reduction in both pressure loss and vibrational simulation compared to any generic baseline (which could simply be failure of the engine). Further, column 3, lines 16-32 describes that the stators are positioned optimally with regards to the pressure index and efficiency, which means it reduces pressure losses).
Regarding claim 2, Tolgos discloses for at least the majority of all successive support ribs of the support rib arrangement in the peripheral direction, in each case, a layout of a flow passage of the guide vane cascade that is situated downstream of this support rib is adapted to this support rib in order to reduce a pressure loss and/or a vibrational stimulation (As this is a result of a design of the engine, the design must simply be capable of providing the result. As 
Regarding claim 3, Tolgos discloses the adaptation of the layout of at least one of these flow passages to the support rib that it is situated downstream of comprises a positioning of this flow passage in the peripheral direction in relation to this support rib in such a way that a trailing segment and/or a tangent at a point of a downstream end region of a camber line of the support rib intersect or intersects an inlet cross section of the flow passage in a middle region. Figure 2 shows that the tangent segment of 13 crosses the inlet of the flow passage (S22) in a middle region. There is no specification of specific numerical amounts of where the intersection happens, the limitations of “a middle region”, and it is not required that the intersection happens at the center of the flow passage, the middle region of the flow passage is being interpreted as any part of the passage that is not in direct contact with one of the vanes 21-24. Because the tangent of 13 does not intersect any portion of the downstream vanes 21-24, it intersects a middle region of the flow passage.
Regarding claim 4, Tolgos discloses the adaptation of the layout of at least one of these flow passages to the support rib that it is situated downstream of comprises a change in a size and/or shape of this flow passage when compared to at least one other of the flow passages (Figure 2, items S12 and S22 shows an enlargement of the flow passage S22 relative to the other of S22).
Regarding claim 5, Tolgos discloses the change in the size and/or shape of the one flow passage when compared to the at least one other flow passage comprises an enlargement in a channel width in the peripheral direction (Figure 2, items S12 and S22 shows an enlargement of the flow passage S22 relative to the other of S22).
Regarding claim 7, Tolgos discloses a flow channel for a turbomachine is provided comprising a guide vane cascade having a plurality of guide vanes, which are distributed in the peripheral direction (Figure 2, item 2. The abstract and claim 1 describes that the blade rows can either both be rotor blades or both be stator blades), and flow passages (passages are shown between each of the vanes 21-24), each of which is bounded by two successive guide vanes, and a support rib arrangement having at least one support rib (Figure 2, items 1, 11, and 12. As these can be stators, they extend between the inner and outer walls of the turbine, making them ribs which provide support), wherein for at least the majority of all successive support ribs of the support rib arrangement in the peripheral direction, in each case, a flow passage, which is situated downstream of this support rib, and is adjacent, is positioned in relation to this support rib in the peripheral direction in such a way that a trailing segment and/or a tangent at a point of a downstream end region of a camber line of the support rib intersect or intersects an inlet cross section of the flow passage in a middle region (Figure 2 shows that the tangent segment of 13 crosses the inlet of the flow passage (S22) in a middle region. There is no specification of specific numerical amounts of where the intersection happens, the limitations of “a middle region”, and it is not required that the intersection happens at the center of the flow passage, the middle region of the flow passage is being interpreted as any part of the passage that is not in direct contact with one of the vanes 21-24. Because the tangent of 13 does not intersect any portion of the downstream vanes 21-24, it intersects a middle region of the flow passage).
Regarding claim 8, Tolgos discloses the at least one flow channel is configured and arranged in a gas turbine (abstract).

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsifourdaris (US 20170022832).
Regarding claim 1, Tsifourdaris discloses A method for designing a flow channel for a turbomachine that includes a guide vane cascade having a plurality of guide vanes (Figure 3, items 46), which are distributed in the peripheral direction, and flow passages, each of which is bounded by two successive guide vanes (Figure 3, items 46 show the vanes bounding flow passages), and a support rib arrangement having at least one support rib (Figure 3, item 34), wherein a layout of one of the flow passages, which is situated downstream of this support rib, is adapted to reduce a pressure loss and/or a vibrational stimulation (As this is a result of a design of the engine, the design must simply be capable of providing the result. As there is no baseline set for what the reduction is relative to, the structure would provide a reduction in both pressure loss and vibrational simulation compared to any generic baseline (which could simply be failure of the engine). Further, paragraph 0025 describes that static pressure gradient is reduced).
Regarding claim 2, Tsifourdaris discloses for at least the majority of all successive support ribs of the support rib arrangement in the peripheral direction, in each case, a layout of a flow passage of the guide vane cascade that is situated downstream of this support rib is adapted to this support rib in order to reduce a pressure loss and/or a vibrational stimulation (As this is a result of a design of the engine, the design must simply be capable of providing the result. As there is no baseline set for what the reduction is relative to, the structure would provide a reduction in both pressure loss and vibrational simulation compared to any generic baseline 
Regarding claim 4, Tsifourdaris discloses the adaptation of the layout of at least one of these flow passages to the support rib that it is situated downstream of comprises a change in a size and/or shape of this flow passage when compared to at least one other of the flow passages (Figure 3 shows 46 A, B, C, and 46’ all having different shapes, which makes uneven shapes and sizes of the different flow passages).
Regarding claim 5, Tsifourdaris discloses the change in the size and/or shape of the one flow passage when compared to the at least one other flow passage comprises a change in a flow- passage-side pressure side of one of the two guide vanes and/or a flow-passage-side suction side of one of the two guide vanes that bound the one flow passage, and/or in a stagger angle and/or in a profile of at least one of these two guide vanes when compared to the other flow passage or when compared to the guide vane or guide vanes bounding it (Figure 3 shows 46 A, B, C, and 46’ all having different shapes, which makes uneven shapes and sizes of the different flow passages).
Regarding claim 6, Tsifourdaris discloses the guide vane cascade is an inlet guide vane cascade of a turbine of a gas turbine, and the support rib arrangement is arranged in a mid-turbine frame for the connection of two turbines of a gas turbine (Par. 0013).
Regarding claim 7, Tsifourdaris discloses a flow channel for a turbomachine is provided comprising a guide vane cascade having a plurality of guide vanes (Figure 3, items 46), which are distributed in the peripheral direction, and flow passages, each of which is bounded by two successive guide vanes (Figure 3, items 46 show the vanes bounding flow passages), and a support rib arrangement having at least one support rib (Figure 3, item 34), wherein for at least the majority of all successive support ribs of the support rib arrangement in the peripheral direction, in each case, shape of this flow passage is different from at least one other of the flow passages, wherein flow-passage- side pressure side of one of the two guide vanes, and/or a flow-passage-side suction side of one of the two guide vanes that bound this one flow passage, and/or a profile of at least one of these two guide vanes (Figure 3 shows 46 A, B, C, and 46’ all having different shapes, which makes uneven shapes and sizes of the different flow passages)
Regarding claim 8, Tsifourdaris discloses the at least one flow channel is configured and arranged in a gas turbine (Paragraphs 0002 and 0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745